1                                                                The Honorable Richard A. Jones
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
11     UNITED STATES OF AMERICA,                           No. CR18-315 RAJ
12                              Plaintiff,
                                                           ORDER CONTINUING TRIAL DATE
13                         v.
14     GIZACHEW WONDIE,
15                              Defendant.
16
             THIS MATTER comes before the Court sua sponte and upon Defendant
17
     Gizachew Wondie’s “Waiver of Speedy Trial.” Dkt. #93. Having considered the nature
18
     of this case, and Defendant’s knowing and voluntary waiver, the Court finds as follows:
19
             1.      The Court finds that multiple, recently filed pretrial motions are pending in
20
     this matter, including Defendant’s “Emergency” Motion to Compel, which has been
21
     referred to Magistrate Judge Michelle L. Peterson. Upon agreement of the parties, the
22
     Court is holding Defendant’s Motion for Franks Hearing in abeyance pending Judge
23
     Peterson’s ruling on the Motion to Compel.
24
             2.      The Court further finds that a continuance from January 27, 2020, to
25
     March 23, 2020, will help facilitate the Court’s calendar and is in the interest of judicial
26
     economy.
27
28

      ORDER CONTINUING TRIAL DATE
      United States v. Wondie / CR18-315 RAJ - 1
 1          3.      The Court further finds that this continuance would serve the ends of
 2 justice, and that these factors outweigh the best interests of the public and Defendant in a
 3 speedier trial, within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 4          4.      Defendant has signed a waiver indicating he has been advised of his right to
 5 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily
 6 waived that right and consented to the continuation of his trial to a date up to and
 7 including June 1, 2020, which will permit trial to commence on March 23, 2020.
 8 Defendant’s waiver expresses his understanding that the Court will make findings that the
 9 time between January 27, 2020, and the new trial date of March 23, 2020, is excludable
10 for purposes of calculating the time limitations applicable to the Speedy Trial Act,
11 18 U.S.C. § 3161, et seq.
12          Therefore, IT IS HEREBY ORDERED that the trial date is continued from
13 January 27, 2020, to March 23, 2020.
14          IT IS FURTHER ORDERED that the period of time from the current trial date of
15 January 27, 2020, up to and including the new trial date of March 23, 2020, shall be
16 excludable time pursuant to 18 U.S.C. § 3161, et seq.
17
18          DATED this 21st day of January, 2020.
19
20                                                    A
21                                                    The Honorable Richard A. Jones
22                                                    United States District Judge
23
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE
     United States v. Wondie / CR18-315 RAJ - 2
